Relator, Johnny Ray Fuller, seeks a writ of mandamus in order to compel the respondent, Judge Kathleen Ann Sutula, to issue findings of fact and conclusions of law with regard to a second petition for postconviction relief that was filed and overruled in the underlying case of State v. Fuller, Cuyahoga County Court of Common Pleas Case No. CR-203914. The respondent has filed a motion for summary judgment.
A review of the record in CR-203914 reveals that the relator's initial petition for postconviction relief was denied, with findings of fact and conclusions of law, on November 9, 1990. The relator's second petition for post-conviction relief was denied, without the benefit of findings of fact and conclusions of law, on December 9, 1997. The respondent, however, possesses no duty to issue findings of fact and conclusions of law with regard to successive petitions for postconviction relief. State ex rel. Luna v. McGimpsey
(1996), 74 Ohio St.3d 485; State ex rel. Jennings v. Nurre
(1995), 72 Ohio St.3d 596. In addition, the relator possessed an adequate legal remedy at law through an appeal of the judgment that denied the second petition for postconviction relief. R.C. 2953.23(B); State ex rel. Luna v. McGimpsey,supra, at 486. Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE